Citation Nr: 9921216	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
syndrome with degenerative disc disease at L3-L4 and L4-L5, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to June 1993.

This appeal comes before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) from a rating decision 
of May 1995 by the Jackson, Mississippi, Regional Office (RO). 

The veteran was afforded a personal hearing at the RO in October 
1996.

The Board notes that the veteran's representative, as part of his 
Informal Hearing Presentation, dated in July 1999, raised the 
issue of entitlement to a total disability evaluation based upon 
the unemployability of the veteran.  This issue has not been 
adjudicated by the RO and is referred to the RO for appropriate 
action.


REMAND

This case was previously before the Board in August 1998.  At 
that time the case was Remanded to the RO for additional 
development, to include VA examinations and copies of the 
treatment records from the VA facility in Biloxi from November 
1996 to the present.  Of record is a notation, which indicates 
the RO requested these records on September 9, 1998.  However, 
there is no response from that facility.  During the December 
1998 VA orthopedic examination the veteran stated that he was 
enrolled in the pain management clinic and received nerve blocks 
quite often, most recently three to four weeks earlier.  The VA 
examiner indicated that the veteran was scheduled for a MRI.  
These records are not on file.

The Board notes that the United States Court of Appeals for 
Veterans Claims held that there exists a "compelling need to 
hold...that a remand...by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998),

In order to ensure that the veteran has every opportunity to 
establish his claim, the case is REMANDED for the following 
actions:

1.  The RO should notify the veteran that, 
on remand, he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

2.  The RO should again request the VAMC in 
Biloxi to furnish copies of all medical 
records covering the period from November 
1996 to the present and ensure that a 
response from that facility is made part of 
the record.

3.  The RO should obtain a copy of the MRI 
which was scheduled to be conducted 
apparently in December 1998 and request a 
VA orthopedist, preferably the examiner who 
performed the December 1998 examination, to 
review the MRI and provide an addendum to 
the December 1998 examination report.  If 
the MRI has not been conducted, the RO 
should take the necessary action to have 
the MRI scheduled and reviewed by a VA 
orthopedist, preferably the examiner who 
performed the December 1998 examination, 
for an addendum to the December 1998 
report. 

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  Following any additional development 
deemed appropriate by the RO the RO should 
re- adjudicate the issue in appellate 
status. If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC and an 
opportunity to respond.



Thereafter, the case should be returned to the Board for further 
appellant consideration 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










